Order of the Supreme Court, New York County, entered November 30,1976, granting respondent’s motion for reargument of a prior order, entered June 7, 1976, and upon reargument denying appellant’s application to increase the ad damnum clause of the complaint from $100,000 to $1,000,000, unanimously reversed, in the exercise of discretion, to the extent of granting appellant’s application to increase the ad damnum clause as requested, and otherwise affirmed, without costs or disbursements. We note that the order of June 6, 1976 of Special Term provided for an amendment of the bill of particulars to increase the appellant’s claimed loss of earnings to $240,000. This order also accepted an increased claim of $1,000,000 as damages alleged. In this posture it is inconsistent and an improvident exercise of discretion for Special Term upon reargument, in its order entered November 30, 1976 to deny appellant’s motion to increase the ad damnum clause and restrict the claim of damages to $100,000. We find no prejudice to defendant inasmuch as it had notice through the original bill of particulars served December 2, 1974 of increased loss of earnings. Concur—Lupiano, J. P., Birns, Lane, Sandler and Sullivan, JJ.